PER CURIAM:
In these consolidated appeals, Don Benny Anderson appeals the district court’s orders denying his motions filed under Fed.R.Crim.P. 35(a) (applicable to offenses committed before November 1, 1987). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s denial of relief. United States v. Anderson, No. l:83-cr-00159AVB (E.D.Va. June 28, 2006; August 2, 2006). We deny Anderson’s motion for preparation of a transcript at government expense, deny as moot his motion to expedite, and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.